91 F.3d 129
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald R. DEHANEY, Jr., Plaintiff-Appellant,v.E. SPAIN, Captain, Defendant-Appellee.
No. 96-6226.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided July 1, 1996.

Donald R. Dehaney, Jr., Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant's notice of appeal referenced "the final judgement [sic] in the above action on February 1, 1996."   The final judgment in the case was entered on November 2, 1995, and this court affirmed that judgment.  See Dehaney v. Spain, No. 95-7845 (4th Cir.  Feb. 28, 1996) (unpublished).  There is no order on or about February 1, 1996, from which Appellant may appeal.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED